ICJ_164_IranianAssets_IRN_USA_2019-02-13_JUD_01_PO_06_FR.txt.                      80 	




                      OPINION INDIVIDUELLE DE M. LE JUGE AD HOC MOMTAZ



                        Les demandes de l’Iran fondées sur la violation des immunités souveraines
                     garanties par le droit international coutumier se rapportent à l’interprétation et à
                     l’application du traité d’amitié, de commerce et de droits consulaires du 15 août
                     1955 — L’existence d’un différend entre les Parties au sujet de l’interprétation du
                     paragraphe 4 de l’article XI — L’objet et le but du traité, tels qu’ils découlent de
                     l’article premier, confirment que le traité d’amitié doit être interprété en conformité
                     avec les règles coutumières relatives aux immunités d’Etats — Le rôle essentiel de
                     la banque Markazi dans la mise en œuvre de certains droits découlant du traité
                     d’amitié — Le paragraphe 4 de l’article XI doit être interprété en tenant compte
                     des règles du droit international coutumier relatives aux immunités, conformément
                     à l’alinéa c) du paragraphe 3 de l’article 31 de la convention de Vienne sur le droit
                     des traités — L’interprétation a contrario du paragraphe 4 de l’article XI du traité
                     d’amitié — Les mesures prises par les autorités américaines sur le fondement de la
                     législation modifiant la loi fédérale américaine sur les immunités souveraines ne
                     sont pas conformes aux règles coutumières relatives aux immunités d’Etats — La
                     deuxième exception préliminaire d’incompétence aurait dû être rejetée et le
                     différend entre les Parties touchant à l’interprétation du paragraphe 4 de
                     l’article XI réglé au stade du fond de l’affaire.

                        1. J’expliquerai dans la présente opinion les raisons pour lesquelles je
                     n’ai pas pu souscrire aux conclusions auxquelles est parvenue la Cour au
                     point 2) du dispositif de l’arrêt, à savoir la décision de la Cour d’accepter
                     la deuxième exception préliminaire d’incompétence soulevée par les Etats-
                     Unis d’Amérique.
                        2. Par cette deuxième exception d’incompétence, les Etats-Unis ont
                     demandé à la Cour de rejeter
                          « comme échappant à sa compétence toutes les demandes alléguant
                          que les mesures adoptées par les Etats-Unis avec pour effet de blo-
                          quer les biens et droits réels afférents à des biens de l’Etat iranien ou
                          des institutions financières iraniennes contreviennent aux disposi-
                          tions du traité » (conclusions finales des Etats-Unis d’Amérique,
                          par. b)).
                     Cette exception se rapporte aux demandes de l’Iran relatives au non-­
                     respect des immunités de juridiction et d’exécution des entités détenues ou
                     sous contrôle de l’Etat iranien, notamment de sa banque centrale, à savoir
                     la banque Markazi. Les Etats-Unis ont soutenu que le traité d’amitié « ne
                     comporte aucune disposition conférant une quelconque immunité à l’Iran
                     ou à des entités iraniennes », et qu’il n’existe, partant, aucun différend
                     susceptible d’entrer dans le champ de la clause compromissoire contenue
                     au paragraphe 2 de l’article XXI (exceptions préliminaires soulevées par
                     les Etats-Unis (ci‑après, « EPEU »), par. 1.14).

                     77




3 CIJ1158.indb 150                                                                                             21/10/19 10:25

                     81 	            certains actifs iraniens (op. ind. momtaz)

                        3. Les Etats-Unis soutiennent que les demandes iraniennes contestant
                     le gel des « actifs appartenant à des sociétés iraniennes d’une valeur d’en-
                     viron deux milliards de dollars [qui] ont d’ores et déjà été saisis avant
                     d’être remis à des tiers ou gelés sur des comptes aux Etats-Unis » (mémoire
                     de l’Iran (ci‑après, « MI »), par. 1.4) sont fondées sur le décret présidentiel
                     américain no 13599 du 5 février 2012 ; ce décret autorisant les mesures
                     d’exécution sur les actifs de la banque centrale iranienne en vue d’exécu-
                     ter les jugements des tribunaux américains condamnant l’Etat iranien
                     pour des actes allégués de terrorisme n’a fait que compléter l’amendement
                     du 30 septembre 1996 à la loi sur l’immunité des Etats étrangers du
                     21 octobre 1976 (Foreign Sovereign Immunity Act). Cet amendement
                     avait permis de lever l’immunité dans toute affaire
                          « dans laquelle une demande de dommages-­intérêts est formée contre un
                          Etat étranger à raison d’un préjudice corporel ou d’un décès attribuable
                          à des actes de torture, à une exécution extrajudiciaire, au sabotage d’un
                          aéronef ou à une prise d’otages, ou de la fourniture d’un appui matériel
                          ou financier … en vue de la commission d’un tel acte (alinéa 7 du para-
                          graphe a) de l’article 1605 de la loi sur l’immunité des Etats étrangers).
                     La portée de cette exception a été étendue en 2008 (voir article 1605 A) du
                     titre 28 du code des Etats‑Unis, tel qu’adopté par l’alinéa a) du paragraphe 1
                     de l’article 1083 de la loi américaine d’autorisation de la défense nationale
                     pour l’année fiscale 2008, Pub. L. No. 110-181, 122 Stat. 206 (MI,
                     annexe 15)). Les mesures en question sont justifiées comme étant destinées à
                     protéger les intérêts vitaux des Etats‑Unis, selon l’alinéa d) du paragraphe 1
                     de l’article XX. D’après la Cour, en l’affaire des Activités militaires et para-
                     militaires au Nicaragua et contre ­celui-ci (Nicaragua c. Etats-Unis d’Amé-
                     rique), « la question de savoir si une mesure est nécessaire à la protection des
                     intérêts vitaux de sécurité d’une partie ne relève pas de l’appréciation subjec-
                     tive de la partie intéressée » (fond, arrêt, C.I.J. Recueil 1986, p. 141, par. 282).


                                                      Introduction

                       4. Le paragraphe 4 de l’article XI du traité d’amitié se lit comme suit :
                            « Aucune entreprise de l’une ou l’autre des Hautes Parties contrac-
                          tantes, qu’il s’agisse de sociétés, d’associations, d’administrations et
                          d’agences publiques, qui est propriété publique ou sous contrôle
                          public, ne pourra, si elle exerce dans les territoires de l’autre Haute
                          Partie contractante une activité commerciale ou industrielle de
                          quelque nature que ce soit, y compris le transport des marchandises,
                          bénéficier ni prétendre bénéficier, dans lesdits territoires, pour elle-
                          même ou pour ses biens, d’une exemption en matière d’impôts, de
                          poursuites judiciaires, d’exécution des jugements ou d’obligations
                          d’un autre ordre applicables aux entreprises qui sont propriété privée
                          ou sous contrôle privé. »

                     78




3 CIJ1158.indb 152                                                                                          21/10/19 10:25

                     82 	           certains actifs iraniens (op. ind. momtaz)

                        5. En l’espèce, les Parties tiennent des vues nettement opposées sur la
                     question de savoir si le paragraphe 4 de l’article XI reconnaît la défense
                     procédurale des immunités aux entités détenues ou sous contrôle de l’Etat
                     iranien, lorsque c­elles-ci agissent à titre souverain (jure imperii)
                     (MI, par. 1.26, 1.37, 5.13 ; cf. CR 2018/29, p. 31, par. 22-23 (Boisson de
                     Chazournes)). D’une part, l’Iran prétend que les mesures adoptées par les
                     Etats-Unis n’ont pas permis aux entités iraniennes, y compris celles agis-
                     sant au nom de l’Etat iranien, de faire valoir leurs immunités devant les
                     tribunaux judiciaires et les organismes administratifs, alors que le para-
                     graphe 4 de l’article XI « confirme l’intention des parties au traité que les
                     sociétés détenues par l’Etat ou sous contrôle étatique aient droit à l’im-
                     munité au titre d’actes jure imperii » (MI, par. 5.7). Selon l’Iran,
                          « [c]ette disposition confirme clairement que les parties au traité
                          considéraient que, au regard du droit international, les activités
                          menées à titre de souverain bénéficiaient de l’immunité. Cela résulte
                          du libellé et de l’existence même du paragraphe 4 de l’article XI
                          puisque, dans le cas contraire, il n’aurait pas été nécessaire d’inclure
                          une telle disposition dans le traité. » (CR 2018/31, p. 24, par. 42
                          (Wordsworth) ; voir aussi les observations écrites de l’Iran, par. 5.40.)

                     D’autre part, les Etats-Unis estiment que,
                          « [e]n dehors d’une seule disposition interdisant aux entreprises
                          appartenant à l’Etat ou contrôlées par lui d’invoquer devant les tri-
                          bunaux de l’autre Etat une défense basée sur l’immunité souveraine
                          (paragraphe 4 de l’article XI), le traité ne régit pas, et n’avait pas
                          vocation à régir, les questions liées à l’immunité souveraine de l’Etat
                          ou d’autres entités étatiques » (EPEU, par. 8.2 ; CR 2018/28, p. 30,
                          par. 23 (Grosh)).
                     Il en découle que les points de vue de l’Iran se heurtent à l’opposition mani-
                     feste des Etats‑Unis en ce qui concerne le champ d’application des immuni-
                     tés dans le cadre du traité d’amitié et notamment la question de savoir si le
                     traité préserve la possibilité aux sociétés d’Etat d’une des parties contrac-
                     tantes de se prévaloir de la défense des immunités. Il existe donc un diffé-
                     rend entre les Parties sur le sens et la portée de cette disposition.
                        6. En effet, selon la jurisprudence bien établie de la Cour, un différend
                     est « un désaccord sur un point de droit ou de fait, une contradiction, une
                     opposition de thèses juridiques ou d’intérêts » entre des parties (Concessions
                     Mavrommatis en Palestine, arrêt no 2, 1924, C.P.J.I. série A no 2, p. 11).
                     Pour qu’un différend existe, « [i]l faut démontrer que la réclamation de l’une
                     des parties se heurte à l’opposition manifeste de l’autre » (Sud‑Ouest afri-
                     cain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du Sud), exceptions pré-
                     liminaires, arrêt, C.I.J. Recueil 1962, p. 328). « [L]es points de vue des deux
                     parties, quant à l’exécution ou à la non-­exécution » de certaines obligations
                     internationales, « [doivent être] nettement opposés » (Violations alléguées de
                     droits souverains et d’espaces maritimes dans la mer des Caraïbes (Nicaragua

                     79




3 CIJ1158.indb 154                                                                                     21/10/19 10:25

                     83 	           certains actifs iraniens (op. ind. momtaz)

                     c. Colombie), exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I), p. 26,
                     par. 50, citant Interprétation des traités de paix conclus avec la Bulgarie, la
                     Hongrie et la Roumanie, première phase, avis consultatif, C.I.J. Recueil 1950,
                     p. 74). Plus particulièrement, afin de déterminer si un différend concerne
                     l’interprétation ou l’application du traité d’amitié, la Cour « doit rechercher
                     si les violations du traité … alléguées … entrent ou non dans les prévisions
                     de ce traité et si, par suite, le différend est de ceux dont la Cour est compé-
                     tente pour connaître ratione materiae » (Plates‑formes pétrolières (Répu-
                     blique islamique d’Iran c. Etats‑Unis d’Amérique), exception préliminaire,
                     arrêt, C.I.J. Recueil 1996 (II), p. 810, par. 16). Dès lors qu’il existe des
                     « positions divergentes » entre les Parties au sujet de la portée d’une des
                     dispositions du traité, le différend est de ceux qui rentrent dans le
                     champ d’une clause compromissoire (Immunités et procédures pénales
                     (Guinée équatoriale c. France), exceptions préliminaires, arrêt, C.I.J.
                     ­
                     Recueil 2018 (I), p. 333, par. 134).
                        7. Ainsi, je ne partage pas la conclusion de la Cour selon laquelle
                          « les demandes de l’Iran qui sont fondées sur la violation alléguée des
                          immunités souveraines garanties par le droit international coutumier
                          ne se rapportent pas à l’interprétation ou à l’application du traité
                          d’amitié et, en conséquence, ne se trouvent pas dans le champ de la
                          clause compromissoire du paragraphe 2 de l’article XXI » (arrêt,
                          par. 80).
                     La Cour aurait dû rejeter l’exception préliminaire soulevée par les Etats-
                     Unis et trancher le différend au stade du fond de l’affaire, en interprétant
                     le paragraphe 4 de l’article XI à la lumière des règles du droit internatio-
                     nal relatives à l’interprétation des traités.


                      I. L’interprétation du paragraphe 4 de l’article XI à la lumière
                                        de l’objet et du but du traité

                        8. Un traité doit être interprété de bonne foi suivant le sens ordinaire à
                     attribuer à ses termes dans leur contexte et à la lumière de son objet et de
                     son but. Les différents éléments qui se retrouvent aux articles 31 et 32 de
                     la convention de Vienne sur le droit des traités, qui codifient le droit inter-
                     national coutumier, sont pris en compte dans le cadre de l’interprétation.
                     Si « un traité doit être interprété de bonne foi suivant le sens ordinaire à
                     attribuer à ses termes dans leur contexte et à la lumière de son objet et de
                     son but » (Différend territorial (Jamahiriya arabe libyenne/Tchad), arrêt,
                     C.I.J. Recueil 1994, p. 21‑22, par. 41), cela n’est pas toujours suffisant.

                        9. Selon le préambule du traité d’amitié, les Parties ont entendu
                     « encourager les échanges et les investissements mutuellement profitables
                     et l’établissement de relations économiques plus étroites entre leurs
                     peuples ». La Cour en a tiré comme conséquence que l’objet et le but du

                     80




3 CIJ1158.indb 156                                                                                     21/10/19 10:25

                     84 	           certains actifs iraniens (op. ind. momtaz)

                     traité « n’étaient pas d’organiser les relations pacifiques et amicales entre
                     les deux Etats de manière générale » et que « [l]’article premier ne saurait
                     dès lors être interprété comme incorporant dans le traité l’ensemble des
                     dispositions du droit international concernant de telles relations »
                     (Plates‑formes pétrolières (République islamique d’Iran c. Etats‑Unis
                     d’Amérique), exception préliminaire, arrêt, C.I.J. Recueil 1996 (II),
                     p. 814, par. 28). Néanmoins, comme la Cour l’a souligné :
                             « L’article premier affirme en des termes généraux qu’il y aura paix
                          stable et durable et amitié sincère entre les Parties. L’esprit qui anime
                          cet article et l’intention qu’il exprime inspirent l’ensemble du traité et
                          lui donnent sa signification ; ils doivent, en cas de doute, inciter la
                          Cour à adopter l’interprétation qui semble la plus conforme à l’ob-
                          jectif général d’établir des relations amicales dans tous les domaines
                          d’activité couverts par le traité. » (Ibid., p. 820, par. 52.)
                       10. Dans ledit arrêt, la Cour a précisé également que
                          « [t]oute action de l’une des Parties incompatible avec ces obligations
                          est illicite, quels que soient les moyens utilisés à cette fin. La viola-
                          tion, par l’emploi de la force, d’un droit qu’une partie tient du traité
                          est tout aussi illicite que le serait sa violation par la voie d’une déci-
                          sion administrative ou par tout autre moyen. » (Ibid., p. 811‑812,
                          par. 21.)
                     Elle en a tiré comme conséquence que « [l]es questions relatives à l’emploi
                     de la force ne sont donc pas exclues en tant que telles du champ d’appli-
                     cation du traité de 1955 » (ibid., p. 812). En l’occurrence, on est en
                     droit de se demander pourquoi la Cour est arrivée à une tout autre
                     conclusion en ce qui concerne les demandes iraniennes fondées sur la
                     violation des immunités souveraines des entités agissant à titre sou­
                     ­
                     verain (jure imperii), lorsque le non-­   respect de ces règles entrave
                     la mise en œuvre des droits et des obligations découlant du traité
                     d’amitié.
                         11. A mon avis, la violation des immunités souveraines de la banque
                     Markazi, pour ce qui est de ses activités jure imperii, est susceptible
                     ­d’entraver la liberté du commerce entre l’Iran et les Etats‑Unis et de
                      vider ainsi le traité de son objet et de son but. Ainsi que la Cour l’a
                      ­précisé,
                          « il serait naturel d’interpréter le mot « commerce » au paragraphe 1
                          de l’article X du traité de 1955 comme incluant des activités commer-
                          ciales en général — non seulement les activités mêmes d’achat et de
                          vente, mais également les « activités accessoires » qui sont intrinsè-
                          quement liées au commerce » (ibid., p. 819, par. 49).
                        12. La banque Markazi est, selon son statut, gardienne et régulatrice
                     du système monétaire, sur le plan interne et externe, ainsi que de la poli-
                     tique monétaire de l’Iran. En tant qu’autorité de régulation du système
                     monétaire et de crédit, elle a des fonctions très diversifiées qui se rap-

                     81




3 CIJ1158.indb 158                                                                                     21/10/19 10:25

                     85 	          certains actifs iraniens (op. ind. momtaz)

                     portent directement au commerce, lequel est encouragé et protégé par les
                     différentes dispositions du traité d’amitié (voir arrêt, par. 78-79). A titre
                     d’exemple, il revient à la banque centrale, selon son statut, d’assurer
                     toutes les opérations concernant l’or, les devises étrangères et les titres
                     bancaires (voir l’article 11 de la loi monétaire et bancaire de 1972, MI,
                     vol. IV, annexe 73 ; voir aussi les articles 31-32 de la loi monétaire et ban-
                     caire de l’Iran de 1960). C’est la banque centrale également qui garantit la
                     disposition des liquidités nécessaires aux sociétés et ressortissants ira-
                     niens, afin que ­ceux-ci puissent investir, exporter et importer. C’est sur-
                     tout en période de crise, comme c’est le cas de la situation actuelle de
                     l’Iran, que les banques se tournent vers la banque centrale pour obtenir
                     des liquidités, afin d’aider les ressortissants et les sociétés à mener leurs
                     activités commerciales. Il s’agit là du cœur même de ses fonctions de prê-
                     ter l’argent nécessaire aux échanges et rapports commerciaux. Il en
                     découle que le respect préalable par les Parties de leurs obligations inter-
                     nationales en ce qui concerne les activités et les actifs de la banque cen-
                     trale (jure imperii), ainsi que les immunités y afférentes sont en effet la
                     condition préalable du respect des droits et des obligations spécifiques
                     prévus dans ce traité. Autrement dit, l’atteinte portée par les mesures
                     américaines à l’immunité d’exécution de la banque Markazi constitue un
                     obstacle majeur à la mise en œuvre de ce traité et au flux harmonieux et
                     ininterrompu du commerce entre les territoires des deux Parties au traité.


                      II. L’interprétation du paragraphe 4 de l’article XI à la lumière
                       de l’alinéa c) du paragraphe 3 de l’article 31 de la convention
                                       de Vienne sur le droit des traités

                        13. L’alinéa c) du paragraphe 3 de l’article 31 de la convention de
                     Vienne sur le droit des traités prévoit que, dans le cadre de l’interprétation
                     d’un traité, « [i]l sera tenu compte, en même temps que du contexte : … c) De
                     toute règle pertinente de droit international applicable dans les relations
                     entre les parties ». A mon avis, cette règle positionne le droit international
                     général à l’arrière-plan pour les besoins d’interprétation d’un traité ou de
                     l’une de ses dispositions. Cette disposition codifie le droit international
                     coutumier (voir, par exemple, Différend relatif à des droits de navigation et
                     des droits connexes (Costa Rica c. Nicaragua), arrêt, C.I.J. Recueil 2009,
                     p. 237, par. 47 ; Usines de pâte à papier sur le fleuve Uruguay (Argentine
                     c. Uruguay), arrêt, C.I.J. Recueil 2010 (I), p. 46, par. 65).
                        14. Comme le tribunal arbitral l’avait déjà souligné en l’affaire Pinson
                     c. Mexique, « [t]oute convention internationale doit être réputée s’en réfé-
                     rer tacitement au droit commun pour toutes les questions qu’elle ne résout
                     pas elle-même en termes exprès et d’une façon différente » (Georges Pin-
                     son, France c. Mexique, sentence du 19 octobre 1928, Recueil des sentences
                     arbitrales (RSA), vol. V, p. 422, par. 50, al. 4). Pareillement, la Cour a
                     précisé à maintes reprises que « tout instrument international doit être

                     82




3 CIJ1158.indb 160                                                                                    21/10/19 10:25

                     86 	           certains actifs iraniens (op. ind. momtaz)

                     interprété et appliqué dans le cadre de l’ensemble du système juridique en
                     vigueur au moment où l’interprétation a lieu » (Conséquences juridiques
                     pour les Etats de la présence continue de l’Afrique du Sud en Namibie
                     (Sud‑Ouest africain) nonobstant la résolution 276 (1970) du Conseil de
                     sécurité, avis consultatif, C.I.J. Recueil 1971, p. 31, par. 53). C’est ainsi
                     que, par le passé, la Cour n’avait pas hésité à prendre en compte, lors du
                     processus d’interprétation du traité d’amitié, des règles relatives à l’em-
                     ploi de la force en droit international (voir Plates‑formes pétrolières
                     (République islamique d’Iran c. Etats‑Unis d’Amérique), arrêt,
                     C.I.J. Recueil 2003, p. 182, par. 41).
                        15. Par la suite, d’autres cours et tribunaux internationaux ont suivi la
                     Cour, prenant en compte les règles relatives à l’immunité d’Etat aux fins
                     d’interprétation des dispositions de conventions de caractère spécifique.
                     Ainsi, la Cour européenne des droits de l’homme a souligné, dans son
                     arrêt en l’affaire Al-­Adsani c. Royaume-Uni, que « [l]a Convention [euro-
                     péenne des droits de l’homme] doit autant que faire se peut s’interpréter
                     de manière à se concilier avec les autres règles de droit international, dont
                     elle fait partie intégrante, y compris celles relatives à l’octroi de l’immu-
                     nité aux Etats » (CEDH, Al-­Adsani c. Royaume-Uni, requête no 35763/97,
                     arrêt du 21 novembre 2001, par. 55 ; voir aussi Jones et autres c. Royaume-
                     Uni, requêtes nos 34356/06 et 40528/06, arrêt du 14 janvier 2014, par. 195).
                     La Cour européenne a donc conclu au paragraphe 56 de son arrêt que
                          « [o]n ne peut dès lors de façon générale considérer comme une restric-
                          tion disproportionnée au droit d’accès à un tribunal tel que le consacre
                          l’article 6 § 1 [de la Convention européenne des droits de l’homme] des
                          mesures prises par une Haute Partie contractante qui reflètent des
                          règles de droit international généralement reconnues en matière d’im-
                          munité des Etats. De même que le droit d’accès à un tribunal est inhé-
                          rent à la garantie d’un procès équitable accordée par cet article, de
                          même certaines restrictions à l’accès doivent être tenues pour lui être
                          inhérentes ; on en trouve un exemple dans les limitations généralement
                          admises par la communauté des nations comme relevant de la doctrine
                          de l’immunité des Etats. » (CEDH, Al-­Adsani c. Royaume-Uni, requête
                          nº 35763/97, arrêt du 21 novembre 2001, par. 56.)
                        16. S’il n’est pas question d’incorporer les règles relatives aux immuni-
                     tés en tant que droit applicable relevant de la compétence de la Cour au
                     titre de l’article XXI du traité, il est dès lors erroné d’interpréter le para-
                     graphe 4 de l’article XI comme la Cour l’a fait en l’espèce, en omettant de
                     prendre en compte les règles du droit international coutumier relatives aux
                     immunités en raison de l’objet restreint de ce traité (voir arrêt, par. 65).
                     Comme l’explique le rapport de la Commission du droit international
                     (ci‑après « CDI ») sur la fragmentation, « [l]es dispositions conventionnelles
                     reçoivent toutes leur force et leur validité du droit général et créent des
                     droits et des obligations qui existent parallèlement aux droits et obliga-
                     tions créés par d’autres dispositions conventionnelles et règles de droit
                     international coutumier » (rapport du groupe d’étude de la CDI, « Frag-

                     83




3 CIJ1158.indb 162                                                                                     21/10/19 10:25

                     87 	           certains actifs iraniens (op. ind. momtaz)

                     mentation du droit international : difficultés découlant de la diversification
                     et de l’expansion du droit international », Nations Unies, doc. A/
                     CN.4/L.682, par. 414). Ainsi que la CDI l’a signalé à juste titre, l’alinéa c)
                     du paragraphe 3 de l’article 31 « exprime l’objectif d’« intégration systé-
                     mique » selon lequel, quelle que soit leur matière, les traités sont une créa-
                     tion du système juridique international et leur application est fondée sur ce
                     fait » (conclusions des travaux du groupe d’étude, reproduit dans l’An-
                     nuaire de la Commission du droit international (ACDI), 2006, vol. II, deu-
                     xième partie, p. 188, par. 17). Le cas échéant, cette règle permet de
                     contrecarrer le processus de fragmentation normative dans un système
                     horizontal qui est propre au droit international. Je regrette donc que la
                     Cour n’ait pas suivi la démarche interprétative de l’alinéa c) du para-
                     graphe 3 de l’article 31 dans son arrêt et n’ait pas pris suffisamment en
                     compte les règles relatives aux immunités.



                     III. L’interprétation a contrario du paragraphe 4 de l’article XI

                        17. La lecture du paragraphe 4 de l’article XI présentée c­ i-­dessus est
                     par ailleurs confirmée par une interprétation a contrario de cette disposi-
                     tion. D’emblée, il convient de relever que la convention de Vienne sur le
                     droit des traités n’a pas eu l’ambition de couvrir tous les principes ou
                     techniques d’interprétation en droit international général. En dehors de la
                     règle générale d’interprétation prévue à l’article 31 et des moyens complé-
                     mentaires d’interprétation à l’article 32 de la convention de Vienne,
                     d’autres principes comme le principe d’ut res magis valeat quam pereat ou
                     le raisonnement a contrario ne figurent pas parmi ces règles. La CDI, lors
                     de l’élaboration de son projet d’articles sur le droit des traités, n’avait
                     aucunement l’ambition de codifier toutes les règles régissant l’interpréta-
                     tion, mais de « codifier le nombre restreint de règles qui paraissent consti-
                     tuer la base strictement juridique de l’interprétation des traités » (troisième
                     rapport sur le droit des traités, par sir Humphrey Waldock, Nations Unies,
                     doc. A/CN.4/167, reproduit dans l’ACDI, 1964, vol. II, p. 55, par. 8). Le
                     rapporteur spécial avait ainsi clairement pris la position que la CDI ne
                     devait pas tenter de codifier toutes les règles d’interprétation qui dépendent
                     souvent du contexte et des circonstances particulières.
                        18. Dans son arrêt sur les exceptions préliminaires en l’affaire de la
                     Question de la délimitation du plateau continental entre le Nicaragua et la
                     Colombie au‑delà de 200 milles marins de la côte nicaraguayenne (Nicara-
                     gua c. Colombie), la Cour a souligné que :
                             « L’interprétation a contrario d’une disposition conventionnelle
                          — en vertu de laquelle le fait que la disposition mentionne expressé-
                          ment un cas de figure donné justifierait la conclusion que d’autres cas
                          comparables sont exclus de ses prévisions — a été employée tant par
                          la Cour (voir, par exemple, Différend territorial et maritime (Nicara-

                     84




3 CIJ1158.indb 164                                                                                     21/10/19 10:25

                     88 	           certains actifs iraniens (op. ind. momtaz)

                          gua c. Colombie), requête du Honduras à fin d’intervention, arrêt,
                          C.I.J. Recueil 2011 (II), p. 432, par. 29) que par sa devancière, la
                          Cour permanente de Justice internationale (Vapeur Wimbledon,
                          arrêts, 1923, C.P.J.I. série A no 1, p. 23‑24). Une telle interprétation
                          ne peut toutefois être retenue que si elle se justifie à la lumière du
                          libellé de l’ensemble des dispositions pertinentes, de leur contexte
                          ainsi que de l’objet et du but du traité. Cependant, même dans le cas
                          où le recours à une telle interprétation est justifié, il importe de déter-
                          miner en quoi consiste exactement, dans chaque cas, la conclusion
                          qu’il y a lieu d’inférer. » (Exceptions préliminaires, arrêt,
                          C.I.J. Recueil 2016 (I), p. 116, par. 35.)
                        19. Dans le cas d’espèce, une interprétation a contrario du paragraphe 4
                     de l’article XI serait susceptible d’amener la Cour à conclure que le champ
                     d’application du traité, notamment la portée du terme « société », n’exclut
                     pas les entités qui exercent des activités jure imperii. Cette interprétation
                     a contrario serait d’ailleurs conforme au paragraphe 1 de l’article III, qui
                     prévoit que « le terme « sociétés » doit s’entendre des sociétés de capitaux
                     ou de personnes, des compagnies et de toutes associations, qu’elles soient
                     ou non à responsabilité limitée et à but lucratif ». En outre, l’interpréta-
                     tion a contrario du paragraphe 4 de l’article XI correspondrait à une
                     interprétation évolutive du terme « société ». La Cour a relevé, à plusieurs
                     reprises, que les termes génériques contenus dans des traités peuvent avoir
                     « un sens ou un contenu évolutif et non pas intangible, pour tenir compte
                     notamment de l’évolution du droit international » (Différend relatif à des
                     droits de navigation et des droits connexes (Costa Rica c. Nicaragua),
                     arrêt, C.I.J. Recueil 2009, p. 242, par. 64 ; Plates‑formes pétrolières (Répu-
                     blique islamique d’Iran c. Etats‑Unis d’Amérique), exception préliminaire,
                     arrêt, C.I.J. Recueil 1996 (II), p. 818, par. 45-48).
                        20. Dans le cas d’espèce, s’agissant de la portée du paragraphe 4 de
                     l’article XI, une incertitude persiste sur la question de savoir si les immu-
                     nités de l’Etat sont exclues du champ d’application du traité ou, au
                     contraire, si elles sont couvertes par l’interprétation de la disposition sus-
                     mentionnée. A mon sens, l’interprétation de cette disposition doit prendre
                     en compte les éléments suivants.
                        21. Premièrement, au moment de la conclusion du traité d’amitié en
                     1955, l’érosion de l’immunité « absolue » était déjà amorcée et les Etats-
                     Unis avaient adopté la doctrine de l’immunité restrictive. Ainsi, cette dis-
                     position se limitait à codifier certaines exceptions précises à la règle
                     générale des immunités accordées aux entités d’Etat, plutôt qu’à exclure
                     l’application de ces règles à toute entité couverte par le champ d’applica-
                     tion de ce traité. Deuxièmement, le paragraphe 4 de l’article XI men-
                     tionne dans sa version anglaise, la version qui fait foi, le terme « immunity »
                     afin de limiter la possibilité pour les entreprises d’Etat agissant jure ges-
                     tionis de se prévaloir d’une immunité de juridiction ou d’exécution et de
                     nuire ainsi à l’équilibre concurrentiel entre les entreprises privées et
                     publiques. Il s’agit donc d’un cas de figure limité, qui ne préjuge en rien la

                     85




3 CIJ1158.indb 166                                                                                      21/10/19 10:25

                     89 	          certains actifs iraniens (op. ind. momtaz)

                     question d’application des immunités souveraines aux banques centrales
                     des hautes parties contractantes. Troisièmement, cette disposition doit
                     être lue conjointement avec le paragraphe 2 de l’article IV. La protection
                     minimale en droit international quand il s’agit des entreprises agissant
                     jure imperii doit inclure le régime des immunités ; l’inverse aboutirait à
                     imposer un équilibre artificiel entre les entreprises privées et les entre-
                     prises d’Etat au détriment de ces dernières, et cela serait contraire aux
                     conditions minimales auxquelles le paragraphe 2 de l’article IV fait réfé-
                     rence. Quatrièmement, dans tous les cas, la question de la nature exacte
                     des activités et fonctions d’une banque centrale d’Etat, en vue de la qua-
                     lification le cas échéant de jure imperii, constitue une question de fond et
                     la Cour n’aurait pas dû préjuger des conclusions auxquelles elle pourrait
                     parvenir sur le fond.
                         22. En d’autres termes, le recours à l’interprétation a contrario du
                     paragraphe 4 de l’article XI ne serait pas une digression artificielle. Tout
                     au contraire, il serait conforme à l’objet et au but du traité, ainsi qu’au
                     sens ordinaire de ses dispositions.


                                                     Conclusion

                        23. En définitive, le paragraphe 4 de l’article XI du traité d’amitié aurait
                     dû être interprété à la lumière du droit international général relatif aux
                     immunités de l’Etat et de ses banques centrales, tel que codifié à l’alinéa c)
                     du paragraphe 1 de l’article 21 de la convention de 2004 des Nations Unies
                     sur les immunités juridictionnelles des Etats et de leurs biens, ainsi qu’au
                     paragraphe 2 de l’article 4 de la convention européenne de 1972 sur l’im-
                     munité des Etats et stipulé à l’alinéa b) du paragraphe 1 de la section 1605
                     de la loi fédérale américaine de 1976 sur l’immunité des Etats étrangers
                     (Foreign Sovereign Immunities Act), qui garantit que « le bien d’un Etat
                     étranger sera couvert par une immunité de saisie et d’exécution ».
                        24. Il convient aussi de souligner que le fondement même des mesures
                     américaines en question, à savoir l’amendement de la loi fédérale améri-
                     caine sur l’immunité des Etats étrangers par lequel le législateur a intro-
                     duit une « exception pour terrorisme » et dont la portée a été élargie par
                     des amendements législatifs ultérieurs, mis en œuvre en l’espèce par le
                     décret nº 13599, n’est pas conforme au droit international général en
                     matière d’immunité. Ainsi que l’avait déjà déclaré la CPJI en l’affaire des
                     « Communautés » gréco-­bulgares, « c’est un principe généralement reconnu
                     du droit des gens que … les dispositions d’une loi interne ne sauraient
                     prévaloir sur celles du traité » (Question des « communautés » gréco-­
                     bulgares, avis consultatif, 1930, C.P.J.I. série B nº 17, p. 32). Ce « principe
                     fondamental en droit international » (Applicabilité de l’obligation d’arbi-
                     trage en vertu de la section 21 de l’accord du 26 juin 1947 relatif au siège de
                     l’Organisation des Nations Unies, avis consultatif, C.I.J. Recueil 1988,
                     p. 34, par. 57) a été également repris à l’article 27 de la convention de
                     Vienne sur le droit des traités, qui stipule qu’« [u]ne partie ne peut invo-

                     86




3 CIJ1158.indb 168                                                                                     21/10/19 10:25

                     90 	           certains actifs iraniens (op. ind. momtaz)

                     quer les dispositions de son droit interne comme justifiant la non-­
                     exécution d’un traité », et dont le caractère coutumier ne fait pas de doute
                     (Certaines questions concernant l’entraide judiciaire en matière pénale (Dji-
                     bouti c. France), arrêt, C.I.J. Recueil 2008, p. 222, par. 124).
                        25. Il est vrai, en même temps, que « [l]’invocation par un Etat d’un
                     droit nouveau ou d’une exception sans précédent au principe pourrait, si
                     elle était partagée par d’autres Etats, tendre à modifier le droit internatio-
                     nal coutumier » (Activités militaires et paramilitaires au Nicaragua et
                     contre celui‑ci (Nicaragua c. Etats‑Unis d’Amérique), fond, arrêt,
                     C.I.J. Recueil 1986, p. 109, par. 207). Toutefois, l’exception des immuni-
                     tés en raison de certains actes déterminés, ainsi qu’elle ressort de la légis-
                     lation américaine, n’a pas été reprise par d’autres Etats. Tout au contraire,
                     ainsi que la Cour l’a relevé en l’affaire relative aux Immunités juridiction-
                     nelles de l’Etat (Allemagne c. Italie ; Grèce (intervenant)), « cet amende-
                     ment n’a pas d’équivalent dans la législation d’autres Etats. Aucun des
                     Etats qui a légiféré sur la question de l’immunité de l’Etat n’a pris de
                     disposition pour limiter ­celle-ci en raison de la gravité des actes allégués. »
                     (Arrêt, C.I.J. Recueil 2012 (I), p. 138, par. 88 ; depuis seul le Canada a
                     adopté une loi similaire.) La Cour en a tiré comme conséquence que, en
                     « l’état actuel du droit international coutumier, un Etat n’est pas privé de
                     l’immunité pour la seule raison qu’il est accusé de violations graves du
                     droit international des droits de l’homme ou du droit international des
                     conflits armés » (ibid., p. 139, par. 91).
                        26. Ainsi que la Cour l’a déclaré en l’affaire du Droit de passage sur
                     territoire indien (Portugal c. Inde), « [c]’est une règle d’interprétation
                     qu’un texte émanant d’un Gouvernement doit, en principe, être interprété
                     comme produisant et étant destiné à produire des effets conformes et non
                     pas contraires au droit existant » (exceptions préliminaires, arrêt,
                     C.I.J. Recueil 1957, p. 142).
                        27. A la lumière de ce qui précède, je suis d’avis que la deuxième excep-
                     tion d’incompétence soulevée par les Etats-Unis aurait dû être rejetée par
                     la Cour et la question tranchée au stade du fond de l’affaire.

                     (Signé) Djamchid Momtaz.




                     87




3 CIJ1158.indb 170                                                                                      21/10/19 10:25

